Citation Nr: 1010387	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  09-35 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bipolar affective 
disorder with both hypomanic and depressive episodes.

(The issue of entitlement to an initial rating in excess of 
10 percent for right wrist strain secondary to right wrist 
fracture is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from September 1983 to June 
1986 with subsequent service in the Army National Guard until 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant, if further 
action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 
(2002)  (observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the Board notes that the Veteran was 
diagnosed with bipolar disorder in 1995.  A review of private 
medical records dated in 1995 from Summit Ridge Adult 
Psychiatric Unit, Grady Hospital, and Gwinnett Hospital 
System show that he was hospitalized three times that year 
for mental problems.  The Board's review of these records 
does not disclose any connection between the Veteran's 
claimed psychiatric disorder and his time on active duty or 
while in the National Guard.  

VA outpatient treatment records dated from August 2006 to 
March 2009 suggest that bipolar disorder is in remission 
and/or stable since 1995, and that the Veteran continued to 
see his private physician after beginning treatment at the 
VA.  (See records dated in August 2006, September 2006, 
October 2006, January 2007, September 2007, and March 2009.)  

According to a September 2006 VA medical record, the Veteran 
once reported trauma in basic training.  Another September 
2006 VA record noted that the Veteran had symptoms of bipolar 
illness while in the military.  An October 2006 VA medical 
record noted that while the Veteran was diagnosed in 1995 he 
had symptoms since his 20s.  

In April 2007, the Veteran's treating staff physician at the 
VA mental health clinic, Dr. A.S., wrote that the Veteran 
began his treatment for bipolar disorder at the VA facility 
in October 2006, and that the Veteran reported he had 
symptoms of this illness since his 20s when he would go for 
several days without needing any sleep and then at other 
times felt despondent.

A buddy statement from B.A.M., dated in October 2007, noted 
that he and the Veteran served in the same unit at Fort Hood, 
Texas, in the spring of 1984.  B.A.M. was the squad leader 
and observed that the Veteran got along well with others and 
handled his assignments well and during after duty hours was 
quiet, soft spoken and kept to himself.  However, B.A.M. 
noted that on a handful of occasions he noticed that the 
Veteran would seem to go for days at a time without sleeping.  
Then the Veteran was hyper and extra talkative, and could be 
verbally offensive and belligerent towards others.  B.A.M. or 
roommates would intervene and remove the Veteran from these 
situations before they escalated.  After a few days, the 
Veteran would revert to being quiet and reserved.  

The Veteran's private physician, Dr. J.Mc., in a November 
2007 letter, related his medical opinion that the Veteran's 
bipolar affective disorder with both hypomanic and depressive 
episodes was related to his active military service with the 
onset of symptoms beginning in the spring of 1984.  Dr. J.Mc. 
did not explain this opinion in his two-sentence letter, but 
notified the reader to refer to an accompanying document.  
That document is a private medical record dated in September 
2007 which details the Veteran's treatment that month at 
Morehouse Medical Associates, Inc.  It notes that the Veteran 
recalled that he first began to experience hyperinflated 
irritable behavior during the spring of 1984 when stationed 
at Fort Hood and had rapid thoughts and insomnia without 
sleepiness or fatigue lasting from three and a half to four 
weeks.  One or two of these episodes occurred over the next 
year of so, with the Veteran reporting no other behavioral 
changes until 1995.

In signed statements dated in November 2007 and May 2008, the 
Veteran related that he believed that his bipolar disorder 
began to surface in the spring of 1984, about the time he was 
assigned to duty at Fort Hood, Texas.  He also wrote that he 
had cycled between depression and mania since 1984.

The Board observes that the Veteran's lay evidence of 
symptoms of irritable behavior and insomnia without 
sleepiness or fatigue is competent evidence to show in-
service occurrence of a disease or injury because these 
symptoms are capable of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay 
person is not competent to provide testimony regarding 
nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 
(2007) (holding that medical evidence is not always required 
to establish the elements of in-service incurrence and 
nexus).

In view of the fact that the Veteran's service treatment 
records show no complaints of, or treatment for, a 
psychiatric condition, the Board affords the Veteran the 
benefit of the doubt in finding that he has met the criteria 
of 38 C.F.R. § 3.159 and a VA examination and opinion should 
be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran has provided lay or medical evidence of 
a current disorder, an injury or disease in service, and 
testimony of symptoms since his discharge from service.  
Given the above, without further clarification, the Board is 
without medical expertise to ascertain whether any current 
bipolar symptoms are related to service or are the result of 
an injury or disease that likely arose after service.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any and all psychiatric disabilities 
that may be present and whether any is the continuation of a 
disease which had its onset in service.  

On remand, the RO/AMC also shall attempt to obtain private 
medical records from Dr. J. Mc. and Morehouse Medical 
Associates, Inc which are not already of record.  The Board 
notes that in July 2006 and again in November 2007 the 
Veteran had completed two VA Forms 21-4142 (Authorization and 
Consent to Release Information to VA) that included a request 
for Morehouse records from June 1995 to the present.  While 
the claims file contains records from 1995 and in 2007, it 
appears there may be records from the intervening years which 
may be relevant to the Veteran's claim.  In view of the 
Veteran's reliance on Dr. J.Mc., the Board believes VA should 
attempt to obtain any relevant medical records related to his 
psychiatric disorder which might well contain further 
evidence of a nexus between the Veteran's diagnosed 
psychiatric condition and his period of service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran 
and his attorney and ask them to specify 
all private and VA medical care providers 
who treated him for his bipolar disorder 
and whose records are not found within the 
claims file.  Of particular interest are 
any outstanding private medical records of 
evaluation and treatment from Dr. J.Mc., 
noted above, and records of evaluation 
and/or treatment from Morehouse Medical 
Associates, Inc., in Atlanta, Georgia, 
from 1995 to the present.  After the 
Veteran has signed the appropriate 
release(s), the RO/AMC shall then attempt 
to obtain and associate with the claims 
file any records identified by the Veteran 
that are not already associated with the 
claims file.  

2.  After receipt of the requested 
information, the RO/AMC shall arrange for 
the Veteran to undergo an appropriate VA 
examination to ascertain the nature and 
etiology of any psychiatric disability, 
including bipolar disorder, that may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following: 

Whether it is at least as likely as not (a 
50% probability or more) that any 
diagnosed psychiatric disability, 
including bipolar disorder, is related to 
any event or incident in service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
attorney should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



